DETAILED ACTION
	The Information Disclosure Statements filed on October 9, 2019, December 12, 2019 and March 26, 2020 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 16-18 of U.S. Patent No. 10,584,827. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the prior patent disclose a track module comprised of an elongated body defining a longitudinal axis and having two ends with a beveled edge and at least one track surface extending longitudinally along the elongated body. The track module is configured for connection with another track module to construct a track system that provides two axes of intelligent locomotion for a movable object. The track module is further comprised of at least one electrical contact for supplying energy to the movable object. While the claims are not identical it . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US 9,902,404).
Wada discloses a track module comprised of an elongated body defining a longitudinal axis and supporting track surfaces R(T) to support a vehicle V as it travels along the track surfaces and through a broader travel system, as shown in figure 4. Electrical supply line R(H) supply motive power to the suspended vehicle V so as to propel the vehicle through the system. The system is further comprised of curved sections of track as well as perpendicular sections of track, also shown in figure 4. The upper portion of the vehicle includes a motor and drive wheels that engage the track surfaces. The motor and wheels are positioned in a slot, shown in the cross section of figure 2. The electrical contact on the vehicle has a flange opposite the supply line so as to contact the induction coil VE. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 9,902,404) in view of Pryce (US 2004/0084545).
Wada discloses the track module as described above. However, Wada does not specifically show the track ends to have a 45 degree beveled angle to mate with an adjacent 45 degree beveled end in a miter joint. Pyrce discloses a track comprised of a 45 degree beveled end as shown in figure 9. It would have been obvious to one of ordinary skill in the art to have applied a beveled track end, like that of Pyrce, to a track, like that of Wada, with the expected result of providing a strong track connection to prevent separation of the track segments and preventing damage to the track and the trolley. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 17, 2021